Citation Nr: 1339456	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  10-44 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for failure by a VA Medical Center (VAMC) employee to timely diagnose breast cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1982 to June 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  The Veteran testified at a Board hearing at the RO in Fargo, North Dakota in November 2011.  This transcript has been associated with the file.


FINDING OF FACT

There is no competent evidence to show that the VA failed to timely diagnose the Veteran's breast cancer and that additional disability resulted from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or that additional disability occurred due to an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for disabilities claimed to have resulted from failure to timely diagnose breast cancer have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in September 2009 and December 2010 letters prior to the initial adjudication of her claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  She has not alleged any notice deficiency during the adjudication of her claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).
VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and VA records have been obtained and associated with the claims file.  The medical opinion the RO obtained in November 2009 is adequate to adjudicate the claim because the examiner reviewed the record on appeal and thereafter provided an opinion based on citation to relevant evidence found in the claims files.  38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007).

All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The law provides that compensation shall be awarded for a qualifying additional disability or death of a veteran in the same manner as if the additional disability or death were service connected.  Such is considered a qualifying additional disability or death under the law if it is not the result of the veteran's own willful misconduct and the disability or death was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was:  1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining whether additional disability exists, VA compares the veteran's physical condition immediately prior to the hospital care or medical treatment upon which the claim for benefits is based with the physical condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the VA medical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).

In addition to causation, it must also be shown that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).  See also VAOPGCPREC 5-01.  The issue of informed consent has not been argued here as the Veteran's contention is that her breast cancer was not timely diagnosed.

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).

The Veteran contends that the VA failed to timely diagnose her breast cancer when an ultrasound was not ordered at her December 2008 medical appointment.  She was not diagnosed with breast cancer until August 2009, nine months later.  She alleged in November 2011 that due to other women in her family having breast cancer, and the fact that the nurse also noted a lump at this appointment; the VA nurse was negligent in not ordering an ultrasound in December 2008.

At her August 2006 VA medical appointment the examiner noted the Veteran's previous June 2005 mammogram showed results consistent with fibrocystic breast disease.  However, a January 2007 letter to the Veteran informed her that her recent mammogram showed dense breast tissue, but no mass.  A January 2008 VA treatment record revealed dense breasts throughout with no fixed or firm mass.  A March 2008 mammogram showed stable results with no evidence of malignancy.
The record of the Veteran's December 2008 VA medical appointment does not reveal the Veteran's complaints of a right breast mass.  On examination there was no fixed or firm mass, but scattered fibrocystic changes throughout.  She was scheduled for a mammogram in March 2009.  The March 2009 mammogram revealed normal results.  See April 2009 letter to Veteran.

In August 2009 at the VAMC the Veteran had an area of firmness in her right breast that had gotten bigger over the past few months.  At an August 20, 2009 biopsy appointment, the Veteran reported that she felt a lump in the upper inner right breast in December 2008.  The examiner noted she had been diagnosed with scattered fibrocystic changes at that time and was scheduled for a subsequent mammogram.  The August 2009 biopsy confirmed that the Veteran had breast cancer.  

A November 2009 VA examiner reviewed the claims file and noted the Veteran's prior history of fibrocystic breast disease bilaterally.  He also reviewed March 2008 and March 2009 (incorrectly identified as April 2009) mammograms which had no suspicion of malignancy.  The examiner determined that due to the Veteran's previous mammograms, which showed no evidence of malignancy, there was no misdiagnosis or carelessness, negligence, lack of proper skill or judgment, or some other incident or fault on behalf of the VA Medical Center which resulted in additional disability.  There was also no evidence of the Veteran had additional disability due to an event which was not reasonably foreseeable.

Given the examiner's report and the Veteran's contentions, the preponderance of the competent evidence is against the claim. While the Veteran argues that she should have been diagnosed earlier, there is no competent evidence supporting this contention and the medical evidence is directly against such a finding. Moreover,    as discussed above, the December 2008 nurse practitioner ordered follow up treatment and the March 2009 mammogram revealed normal results.  A medical professional has found no negligence, carelessness, lack of proper skill, or error in judgment caused the continuance or natural progression of the Veteran's cancer.

The Veteran's work supervisor, M.L., submitted a statement alleging that she had been present when the Veteran spoke to her VA nurse practitioner and that the nurse practitioner apologized for not ordering an ultrasound in December 2008.  M.L. also stated that the Veteran's physician (L.B.L., M.D.) opined that the Veteran had cancer for "at least 5 years."  See October 2009 statement; see also October 2009 statement from Veteran's mother.

The Board has carefully examined the medical record and in particular the reports of Dr. L.B.L., (general surgeon) and has noted no information which either supports M.L.'s allegation, or contradicts the repeated clinical evidence indicating no malignancy until the time of diagnosis in August 2009. In particular, Dr. L.B.L. authored several surgical and post-surgical reports, all indicating that she was aware of the Veteran's pre-diagnosis of various breast lumps which had all been found benign. Indeed, the clinical record indicates that the Veteran underwent mammogram screening in December 2006, March 2008 and March 2009 as noted by Dr. L.B.L., Stated alternatively, the record indicates that Dr. L.B.L. apparently knew a history of benign masses for 5 years, but not malignancies.  See generally Robinette  v. Brown, 8 Vet. App. 69 (1995) (finding that the connection between what a physician said and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is too attenuated and inherently unreliable to constitute medical evidence).

It is clear that the Veteran believes her breast cancer warrants compensation under 38 U.S.C.A. § 1151.  However, the Veteran, her mother, and supervisor are not competent to provide evidence regarding the causation of a particular disability, nor are they competent to make statements regarding the medically appropriate standard of care.  Layno v. Brown, 6 Vet. App. 465 (1994); see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Therefore, the Board finds the statements as to the existence of an additional disability and the standard of care provided to be assigned little probative value.

There is no competent clinical evidence reflecting that any additional disability was proximately caused by VA's carelessness, negligence, lack of proper skill, error in judgment, or an event not reasonably foreseeable.  In light of the above, the Board must conclude that the preponderance of the competent and credible evidence of record is against the claim.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. 
§ 5107(b);Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation under the provisions of 38 U.S.C. § 1151 for failure to timely diagnose breast cancer is denied.



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


